Baldwin, J.
delivered the following as the resolution of the court:
The court, without deciding what relief (if any) the appellee would be entitled to upon the case made by his bill, if sustained by sufficient proofs, is of opinion, that it does not appear from the evidence in the cause, that the contemplated removal by the appellant of the appellee beyond the limits of the commonwealth, was with intent to defeat the appellee’s right to freedom when the same shall accrue, or upon any claim to hold or sell him as a slave beyond that peiiod : The decree is therefore reversed, and the cause remanded, with directions to dissolve the injunction, restore the appellee to the possession of the appellant or his agent, and, after disposing of the subject of hires, with the proper deductions for costs and charges, to dismiss the bill.